Title: Enclosure: William H. Crawford to Jonathan Fisk, 8 December 1814
From: Crawford, William Harris
To: Fisk, Jonathan


            
              Dear Sir.
              Paris
                            8th Decre 1814
                        
            
            Your letter of the 9th of Oct. reached me on the 5th inst. From the letters & News Papers which I have Recd by the Fingal, & the Ajax, public spirit Seems to be good, every where, but in old Massachussetts.
            The attempt to form a New England confederacy under the pretext, that the general government Refuses them protection, when they have labored assiduously to prevent the execution of the measures which were calculated to afford that protection, approaches the confines of treason. The execution of their threat to with hold their taxes, & to apply them for their defence, will be an overt act which will Rend the veil which their hypercritical canting has hitherto thrown over their insidious measures. Their mode of calling a convention is certainly irregular & unconstitutional. I do not believe that they will do more than menace. Whilst New york Remains Sound, they the New England States dare not move, even if they were united. The federalism of Connecticutt, is constitutional, & will not be Seduced by the intentional flattery of Selecting one of its towns, for the assembling of this unconstitutional Convention. Independent of the Steady habits of Connecticutt, it is notorious that the majority in the other States, is a very inconsiderable one, upon general questions—upon the question of separation, or of Performing any act which amounts to treason or Rebellion, these majorities would immediately dwindle into Contemptible minorities. There is therefore no danger of Rebellion or treason. The Essex Junto disappointed in all their Schemes of ambition; convinced of their incapacity to carry the People with them in their treasonable views, will not dare to act, but will continue to Snarl and Shew their teeth.
            I sincerely Rejoice with you in the Reputation which our armies have acquired in many a well fought field, during the present campaign. This had become indispensably necessary for our national character. Six months ago we stood as low in the scale of Nations, in the estimation of Europe as it was possible. This opinion it is true, was Principally the Result of circumstances wholly unconnected with our military operations. Every nation in Europe was in the pay of our enemy, except France, where the revolution which had just taken place, & the Peculiar circumstances attending it, had given to public opinion so far as it was influenced by the government, a direction more inimical to our national Character, than any where else. It must be admitted that our military operations, were not calculated to counteract, the influence while which the English press, & British gold, So Skilfully exerted & profusely lavished, were calculated to produce to our injury. The Result of the Campaign, & the Relation which England now holds towards most of the nations of Europe, has performed wonders in our favor. If England had made peace with us in the month of May last, as She might have done, all Europe would have attributed it to the justice & magnanimity of her councils. The general opinion in France & indeed every where else, was that we must Submit to the terms which England Should think fit to impose. The Prince of Benevent told Madame De Stael in the month of August last, that he would not give her one livre for her forty thousand pounds in the American funds. If we had made peace in May or June, we Should have been Compelled to engage in the first war which Should break out in Europe. The exclusive commerce which we Shall always carry on when the principal maritime States of Europe are at war, will So Strongly tempt the Stronger naval Belligerents to Commit aggressions upon it, that we shall always be in danger of being drawn into the war if it continues any considerable time. To diminish this danger one of two courses must be adopted. The inducement to depredate upon our commerce must be diminished, or it must be counteracted, by a constant state of Preparation to Repress that spirit of depredation. The first object will be obtained by the Repeal of the System of drawbacks duty  which will keep our commerce Nearly on the Same footing in time of as to extent that it was in time of Peace. The Second can only be obtained by continuing a war establishment, & of course war taxes, from the Commencement to the close of every war, between the principal maritime States of Europe. Between these Systems, the Nation upon the Return of Peace, ought to make its election.
            To adopt any other course, will be to subject the nation government to continual irritation, and eventually to degradation or, war.
            
            If we determine to become the carriers of the weaker belligerents, as we have heretofore done, & at the same time determine to avoid war, our commerce will be thus the Subject of general depredation, on the part of the Stronger Belligerents. This will produce Remonstrance which, if ineffectual, must be followed by war, or by national degradation. This was the Situation in which we were placed from 1805–6. to the year 1812. The national character Suffered much, & would have Suffered Still more, but for the Peculiar situation of Europe. To form a correct decision upon the Relative merits of the two courses, first pointed out, We ought to compare the profits arising from the prosecution of the trade of the weaker Belligerents, with the expences which the State of Preparation to protect that commerce, will cost the nation. The probability of being compelled ultimately to engage in the war, in spite of this Preparation, & consequently to lose, not only the profit of this Belligerent carrying trade, but the direct commerce of the country also, ought to enter into this estimation. I will not examine into the effects which this increase of Public expenditure will have upon ourselves. The most enlightend, as well as the best men in the nation, differ upon this question. Admitting the correctness of the theory of those who believe that this effect will be beneficial in the highest degree, still I think there is Strong ground to prefer the first to the Second of these propositions. The Repeal of the draw-back-system will not prevent Some increase of our trade in time of war, between the Principal maritime States of Europe. In the year 1807, there was Re-exported not subject to draw-back, foreign merchandize to nearly the amount of ten millions of dollars. This Sum would probably have been considerably increased if no draw-backs had been allowed. The Repeal of this System would convince the maritime States that our commercial System was not devised for the Purpose of becoming the carriers of the weaker Belligerents in Every European war. The increase of revenue Resulting from the duties paid upon foreign merchandize Re-exported, might with great propriety be applied to increase our naval force kept in Service, during the same Period. The increase of naval force being in exact proportion to the increase of Commerce arising from the war, would be found equal to the Repression of the Spirit of Rapacity which the this increase might excite. If this System Should be Rejected; we must then choose between the old policy of extending our commerce as widely as possible in time of war, relying upon the justice of the Belligerents and the efficacy of our diplomatic reasoning for its protection; or we must consent to Submit to war establishments, & war taxes during the periods of all the wars which break out between the principal maritime States of Europe. These two systems are So nicely balanced that it requires Some Power of discrimination to form a correct choice between them. To insist upon the exercise of national Rights, and to suffer the habitual violation of those Rights, in the persons and property of American citizens, must degrade the national Character, & invite to aggressions of a more general & vital nature. To subject the whole nation to war taxes for the purpose of enabling a few hundred Capitalists in Boston, Philadelphia, New york & Baltimore, to employ their Capital in carrying the Productions of France and Spain, to Europe, & bringing to those colonies, the European manufactures, which they may want in Return, is wholly unreasonable. I have constantly believed that the people of the Eastern & middle States, would no more consent to this State of things, if it was understood, than the people of the Southern & Western States. In a Speech which I made in the winter of 1812 on the Navy bill, I endeavored in my feeble and indistinct manner to explain this Subject; but that Speech was not published north of the Capitol. The Representatives of the New England States with very few exceptions have devoted themselves to the Commercial system with an infatuation which is truly astonishing. If the nation is compelled to Submit to the System of extending our Commerce to supply the wants of the weaker Belligerents, & of placing ourselves in a State of Collision with their adversaries, I for one am for submitting to the depredations to which this intrusion will invite, without incurring war taxes, or abandonning the benefits of the legitimate commerce of the nation. I will not consent to forego the right of selling Cotton, rice, flour & provisions for the purpose of compelling England to permit our merchants to carry Rum, Sugar, Coffee &C &C from the Spanish & French Colonies, to France & Spain. I will not consent to jeopardize the former, by entering into any System of Restrictions, intended to obtain from England, an acquiescence in the colonial Carrying trade of her enemies, by our merchants. This is my Creed. I know it will be unpopular to the north of the Potomac, but it will be unpopular because it is not understood by the great body of the people. I know it is Said that this trade is directly beneficial, as the profits of it, are Realized in the towns & cities, & that it causes all the productions of the country to Rise in value, & Reduces foreign merchandize as low as it can be Sold. It is admitted that it does hasten the growth of our towns. It may have  slight tendency to Raise the price of the productions of the country. But admitting the truth of all this, Still it does not prove that these advantages are equal to the burthens of a war establishment. If the loss which the direct commerce of the Country suffered by the depredations of the English, which were provoked by our becoming the carriers of her enemy, were substracted from the whole Profit of the  carrying trade, I believe that the balance of that profit would be inconsiderable indeed. But when the danger of eventual war is considered, I cannot conceive how any Reasonable man can hesitate, viewing it as a mere question of interest. When we arrive at a Population of thirty millions, we may venture upon the enjoyment of this trade in the future wars of Europe, without incurring any great danger of being forced into the war. Whenever this can be done, I would do it. In the mean time I would enter into no engagements with foreign nations to abstain from it. The change in our policy Should be effected by the modification of our Revenue laws, which we can change at pleasure without giving Cause of offence to others.
            I am afraid that the new Secretary of the treasury will find great difficulty  getting his proposed bank into operation If the precious metals have disappeared from circulation, will this new bank Recal it? I am fearful that the Stoppage at the banks of the middle States has vitally affected the confidence which heretofore existed in bank Paper. If this is true it may well be doubted, whether the institution of a national bank will Restore that confidence—If it Should not, it will afford no substantial Relief in the present exigency. Had a national bank been in operation, so long as the gold and Silver Remained in the Country it would have been able to have prevented the Stoppage which has unfortunately taken place in the middle States, by preserving the proper equlibrium in the different parts of the Nation. The beneficial effects which the operation of a national bank would produce upon the management of the State banks, were distinctly Pointed out by the friends of that institution in 1810–11. but were then disregarded. We are young as a nation, & must endeavor to profit, by experience. I look forward to the Conclusion of this war without delay dismay. With the example which new  York has Set her Sister States, we have nothing to fear. This Example will not be imitated by Massachusetts; but I hope it will be by Pennsylvania & the Southern States. The Republican States ought to emulate the Conduct of New york. I am sure they will do it. In this Struggle we must depend upon ourselves alone. In Europe public opinion is decidedly in f our favor, but no government will move a finger in our cause, at least thro’ the next year.
            I am dear Sir with Sentiments of the highest Respect—   Yours &C &C
                        (Signed) Wm H Crawford
          